Order entered July 22, 2014




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        No. 05-14-00481-CV

                                DAVID FUSARO, Appellant

                                                V.

               TRINITY UNIVERSAL INSURANCE COMPANY, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-04057-2012

                                            ORDER
       We GRANT appellant’s July 17, 2014 agreed second motion to extend time to file brief

and ORDER the brief be filed no later than August 21, 2014. No further extensions will be

granted absent exigent circumstances.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE